Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgements
This action is in reply to the Application received on April 26, 2020.  
Claims 1-6, 13-23 are currently pending.
Claims c have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 13-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 6, 13 contains the limitation “determining standard size information…extracting…outputting preferentially.”  The subject matter of the claim does not conform to the disclosure in such a manner in which one of ordinary skill in the art would have recognized such system as being that which Applicant adequately described as the invention or what applicant actually had possession of at the time of the invention. A review of the disclosure does not reveal the manner in which these are calculated. It is noted that this is not an enablement rejection. Applicant’s failure to disclose any meaningful structure/algorithm as to how this determination is calculated, raises questions whether applicant truly had possession of this feature at the time of filing.
Claims 2-6, 15-23 depend from claims 1 and 14 and inherit all the deficiencies of the claim(s) in which they depend and is therefore rejected under the same basis.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 13-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 13 or 14, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 1, 13, 14, the phrase “outputting item…as item to be presented” renders the claim vague and indefinite since it is unclear what this limitation requires.  
Regarding Claims 1, 13, 14, the phrase “outputting the item….and/or preferentially presenting the item corresponding to the user preference size information” renders the claim vague and indefinite since it unclear what this explicitly requires.  
Regarding Claims 1, 13, 14, the term "preferentially" in claims 1, 13, 14 is a relative term which renders the claim indefinite.  The term "preferentially presented" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Regarding Claims 1-6 and 13-23, the claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
The Examiner finds that because the claims are indefinite under 35 U.S.C. §112a, it is impossible to properly construe claim scope at this time.  See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) (“Because the claims are indefinite, the claims, by definition, cannot be construed.”).  However, in accordance with MPEP §2173.06 and the USPTO’s policy of trying to advance prosecution by providing art rejections even though these claim are indefinite, the claims are construed and the art is applied as much as practically possible.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 and 13-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, and therefore directed to non-statutory subject matter. The following is an analysis of the instant claims with regard to subject matter eligibility as outlined in the 2019 PEG on Subject matter eligibility. Claims 1-6 and 13-23 are rejected under 35 USC 101 as being directed to non-statutory subject matter, the rationale for this determination is explained below.  Independent claim 1 is selected as representative of the claims being rejected. 
The claim as a whole recites the limitations of determining, collecting and querying wherein these limitations, under its broadest reasonable interpretation, covers mathematical concepts including formulas and calculations and performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the “by a computer” language, the claim encompasses the user manually calculating responses and purchase processing. This limitation is a mental process and a mathematical concept.  Thus, this is an abstract idea.
Thus, under Step 2A of the Mayo framework, the Examiner holds that the claims are directed to concepts identified as abstract.
This judicial exception is not integrated into a practical application.  In particular, the claim only recites one additional element – using a processor to perform both the querying, determining and processing steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic 
Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the ranking and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible
Even considered as an ordered combination, the additional limitations of claim 1 do not add anything further than when they are considered individually. Thus, under Step 2B of the Mayo framework, claim 1 is ineligible as claim 1 does not recite additional elements which result in significantly more than the abstract idea itself.
The analysis above applies to all statutory categories of invention.  Although literally invoking a method and system, independent claims 5 and 13 remains only broadly and generally defined, with the claimed functionality paralleling that of system claim 1. As such, claims 5 and 13 are rejected for at least similar rationale as discussed above.
Dependent claims 2-4, 6-12, 14-20 do not add “significantly more” to the abstract idea since they merely recite more complexities descriptive of the abstract idea in further definition of the information itself to be transmitted, receiving further data for collection, and analyzing the information. Such complexities do not provide additional elements in addition to the abstract ideas themselves. 

Accordingly, these claims fail to set forth a statutory process under 35 USC 101.

Conclusion
The prior art made of record which is considered pertinent to Applicants’ disclosure is listed on the document titled ‘Notice of Reference Cited’ (“PTO-892”)  Unless expressly noted otherwise by the Examiner, all documents listed on the PTO-892 are cited in their entirety.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS W CASEY whose telephone number is (571)270-7784.  The examiner can normally be reached on Monday - Thursday, 7.30-5.00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON DUNHAM can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


ALEXIS W. CASEY
Primary Examiner
Art Unit 3684



/ALEXIS M CASEY/Primary Examiner, Art Unit 3684